t c summary opinion united_states tax_court virgie r porter petitioner v commissioner of internal revenue respondent docket no 8842-01s filed date virgie r porter pro_se kathleen c schlenzig for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue - - petitioner’s federal_income_tax the issues are whether petitioner may exclude from gross_income under sec_104 a payments received from her former employer pursuant to a settlement agreement and whether petitioner is liable for the accuracy-related_penalty under sec_6662 petitioner resided in evergreen park illinois at the time the petition was filed background dobbs international services dobbs hired petitioner in april of as a service employee at o’hare international airport every october dobbs required all employees to bid for job positions with the company the bidding process was based on seniority and dobbs granted the most senior employees the right to bid for a job position first petitioner alleged that in october of a manager at dobbs granted a male employee with less seniority than petitioner the right to bid for petitioner’s job position before her as a result petitioner lost her position as service employee and dobbs placed her in an on-call position petitioner filed her first complaint with the equal employment opportunity commission eeoc on date the complaint stated in part iii i believe that i have been discriminated against on the basis of my sex female in violation of title vii of the civil rights act in that i was denied the opportunity to bid on a position for which male employees were allowed to bid and in that dobbs stated that certain positions are not available to females on date while petitioner was in the on-call position dobbs asked her to report to work at that assignment petitioner slipped on grease dislocating her shoulder and injuring her lower back petitioner filed a workmen’s compensation claim against dobbs as a result of her injuries in august of dobbs agreed to pay petitioner dollar_figure in settlement of that claim subsequently while petitioner was on-call dobbs attempted to notify petitioner that work was available after failing to reach her by telephone dobbs terminated petitioner petitioner filed a second complaint with the ebeoc on date the complaint stated in part iii i believe that i have been discriminated against because of my sex female in violation of title vii of the civil rights act of as amended and retaliated against in violation of a of the act in that i had fileda previous charge of discrimination and am treated different than male employees male employees have been placed on the on-call list and on lay off and were not terminated while on this list due to lack of contact on date dobbs and petitioner entered into a settlement agreement the settlement agreement stated in part an investigation having been made under title vii of the civil rights act of as amended title vii by the u s equal employment opportunity commission eeoc and reasonable_cause having been found the parties do resolve and conciliate this matter as follows - - charging party relief dobbs agrees that within days of the effective date of this agreement it shall a pay to the charging party the sum of twelve thousand dollars dollar_figure as back wages less legal deductions for taxes b pay to the charging party the sum of seventy- one thousand and six hundred dollars dollar_figure as damages charging party shall be liable for any and all taxes which may be due for this payment in preparing her federal_income_tax return petitioner excluded the dollar_figure damage award that she received petitioner argues that the damage award is excludable from her gross_income under sec_104 because it was received on account of her physical personal injury discussion sec_61 provides that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 conversely statutory exceptions from income shall be narrowly construed 515_us_323 furthermore exemptions from taxation the taxability of the dollar_figure petitioner received as back wage sec_1s not in dispute - - are not to be implied they must be unambiguously proved 485_us_351 sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 504_us_229 determination of the nature of the claim is a factual inguiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir -- - w here an amount is paid in settlement of a case the critical guestion is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir an important factor in determining the validity of the agreement is the intent of the payor in making the payment 349_f2d_610 10th cir affg tcmemo_1964_33 if the payor’s intent cannot be clearly discerned from the settlement agreement the intent of the payor must be determined from all the facts and circumstances of the case including the complaint filed and details surrounding the litigation robinson v commissioner supra pincite in laber v commissioner tcmemo_1997_559 the taxpayer filed eight eeoc complaints against his former employer the settlement agreement did not allocate the damage award nor did the taxpayer allege in any of the eight complaints personal_injury_or_sickness that occurred as a result of the alleged discrimination we held the settlement award was not excludable under sec_104 id similarly petitioner did not allege physical injury or sickness in her complaints filed with the eeoc petitioner however argues that the dollar_figure damage award represented sec_7491 concerning burden_of_proof has no bearing on the underlying substantive issue respondent has satisfied the burden of production with respect to the accuracy-related_penalty under sec_6662 see sec_7491 - compensation_for her personal physical injury in that she suffered pain and suffering from not being able to pay my bill not being able to work and knowing the fact that i was discriminated against further petitioner argues that the damage award was additional compensation_for her injuries when she slipped on grease at work petitioner reasons that if dobbs had not sexually discriminated against her dobbs would not have placed her on the on-call list and assigned her to a position where she received physical injuries the flush language of sec_104 provides that for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness thus assuming petitioner did receive damages for her pain and suffering as a result of the employment discrimination they would not be excludable under sec_104 as to her personal physical injury dobbs compensated petitioner ina separate workmen’s compensation claim brought by her and we decline to follow petitioner’s tenuous nexus between the discrimination and the personal injury we find that petitioner failed to establish that any amount of the settlement proceeds was based on personal physical injuries or sickness and thus hold that the dollar_figure damage award is not excludable under sec_104 --- - sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 d a however no penalty shall be imposed if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 petitioner failed to address the accuracy-related_penalty at trial and offered no evidence that she had reasonable_cause for the understatement or acted in good_faith accordingly we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
